McGrath, C. J.
In June, 1888, the Buchanan Manufacturing Company executed two chattel mortgages, — one to Alfred E. Boss, cashier of the Farmers’ & Manufacturers’ Bank of Buchanan, in the sum of $28,686.77, to secure the payment to the bank aforesaid," and to other banks and individuals, of certain outstanding obligations. On the same day, the said company executed another chattel mortgage, to Minnie Weisgerber and Alfred F. Boss, cashier, etc., in the sum of $18,647.66, to secure Minnie Weisgerber upon $13,647.66 of its obligations, and the bank upon two notes of $2,500 each. On November 4 the works of the principal defendant were destroyed by fire, with the major portion of all stock and material on hand.. At the time of the fire, said company held three insurance policies in the Hartford Fire Insurance Company, aggregating $3,375, and other policies in other companies, the entire insurance amounting in the aggregate to about $20,000. Four of the policies were payable, in case of loss, to the Farmers’ & *51Manufacturers5 Bank. All the others, including those issued by the garnishee defendant, were payable to Minnie Weisgerber and the Farmers5 & Manufacturers5 Bank. It appears that, before the fire, the company had ceased to operate its works, and certain of the mortgagees had taken possession. The answer of the garnishee defendant sets up' that by the giving of these mortgages, the cessation of the •operation of the works, and the taking of possession thereof by the mortgagees, the policies had become forfeited. Proo'fs of loss were, however, furnished, and a conference was had in December, 1888, between the representatives of the various insurance companies and the mortgagees and the representative of the principal defendant, and at such conference a compromise was effected, and it was agreed that the companies should pay to the mortgagees 70 per cent, of the amount of the policies in full thereof. At the time that such compromise was agreed upon, certain proceedings in garnishment were pending; but for some reason they were afterwards dismissed, and the present writ of garnishment was issued on March 1, following, before, however, any moneys were paid over under that arrangement.
Upon the trial, the court below directed a verdict for defendant, and, we think, properly. There was no .evidence that would have authorized the jury to find that the compromise effected between the principal defendant, the insurance companies, and the mortgagees was fraudulent. The insurance was payable to the mortgagees. There was abundant evidence that the amount of the insurance, as agreed upon, did not satisfy the indebtedness secured by the mortgages, and the record does not disclose any evidence tending to show that a surplus remained.
The judgment is affirmed.
Long, Grant, and Hooker, JJ., concurred. Montgomery, J., did not sit.